FILED
                             NOT FOR PUBLICATION                            APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICARDO SUAREZ GUZMAN,                           No. 08-73852

               Petitioner,                       Agency No. A034-286-329

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2102 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Ricardo Suarez Guzman, native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from the

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

       Guzman does not allege he suffered past persecution, but fears persecution

based on a pattern or practice of persecution against individuals with AIDS as well

as homosexuals in Mexico. The agency concluded that Guzman failed to establish

a well-founded fear of persecution based on the perception that he is homosexual

or his HIV/AIDS status. The record does not compel a contrary result. See

Castro-Martinez v. Holder, No. 08-70343, 2011 WL 6016162, at *8 (9th Cir. Dec.

5, 2011) (applicant failed to establish the existence of a pattern or practice of

persecution against homosexuals in Mexico or that he had a well-founded fear of

persecution as a man with HIV/AIDS in Mexico). Accordingly, Guzman’s asylum

claim fails.

       Because Guzman failed to establish eligibility for asylum, he necessarily

failed to meet the more stringent standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.

       Finally, substantial evidence supports the agency’s conclusion that Guzman

failed to establish that it is more likely than not he would be tortured by a public




                                                                                    08-73852
official or at the instigation or acquiescence of an official. See Wakkary v. Holder,

558 F.3d 1049, 1068 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                                                               08-73852